           Case 2:20-cr-00150-CJB-JVM Document 11 Filed 01/04/21 Page 1 of 1
 MINUTE ENTRY
 NORTH, M.J.
 JANUARY 4,2021

                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISI.ANA


 UNITED STATES OF AMERICA                                                CRIMINAL

 VERSUS                                                                  NO.20-150

 DARREL FITZPATRICK                                                      SECTION:J



                                         CRIMINAL ARRAIGNMENT

APPEARANCES:           X   DEFENDANT
                       X-COUNSEL FOR DEFENDANT                RET.-TOWNSEND MYERS. BY VIDEO
                       X   ESSISTANTU.S.ATTORNEY              VIYLES RANIER. BY VIDEO
                           INTERPRETER                                               SWORN
                                (TIME:                   .M   to          .M)

X.r   rr.r*o*, CONSENTED TO APPEAR BY VIDEO
}L/ READING OF THE BILL OF INFORMATION: READ W

 ]L/ DEFENDANT ADVISED OF THE MAXIMUM PENALTY

 J(-/ DEFENDANT PLEADS NOT GUILTY TO            ALL COUNTS

X/ SPECIAL PLEADINGS SHALL BE FILED NO LATER THAN SEVEN DAYS PRIOR TO THE FINAL
PRETzuAL CONFERENCE UNLESS OTHERWISE ORDERED BY THE DISTRICT ruDGE.
V
Ll covpnNMENT ADVISED oF rrs oBLTcATIoNS To pRoDUcE ALL ExcULPAToRY EVIDENCE To
rHE OENPNDANT PURSUANT TO BRADY V. MARYI-AND AND ITS PROGE}ry AND ORDERED TO DO SO
TIMELY.

_/ DEFENDANT REMANDED          TO THE CUSTODY OF THE U.S. MARSHAL
v
D orreuoANT          RELEASED oN oRIGINAL BoND

_/ BAIL   SET   AT

_/ DEFENDANT RELEASED ON NEW BOND

f.,   o.o*
 NOTICE: lt i PRE-TRIAL CONFERENCE:

 BEFORE UNITED STATES DISTRICT JUDGE CARL J. BARBIER

 L/   TRIAL: MARCH 1.2021 AT 8:30      A.IVI"


 BEFORE UNITED STATES DISTRICT JUDGE CARL J. BARBIER


    MJSTAR:00
                     D4
